Exhibit 10.1.2


CONSENT AND SECOND AMENDMENT
TO CREDIT AGREEMENT
 
THIS CONSENT AND SECOND AMENDMENT TO CREDIT AGREEMENT (this "Amendment") is
entered into as of May 6, 2010, by and among the Lenders party hereto, WELLS
FARGO CAPITAL FINANCE, LLC, formerly known as Wells Fargo Foothill, LLC, a
Delaware limited liability company, as the agent for the Lenders (in such
capacity, "Agent"), MDC PARTNERS INC., a Canadian corporation ("Parent"),
MAXXCOM INC., a Delaware corporation ("Borrower"), and each of the Subsidiaries
of Parent identified on the signature pages hereof (together with Parent and
Borrower, the "Loan Parties").
 
WHEREAS, Parent, Borrower, the other Loan Parties, Agent, and Lenders are
parties to that certain Credit Agreement dated as of October 23, 2009 (as
amended, modified or supplemented from time to time, the "Credit Agreement");
 
WHEREAS, Borrower hereby acknowledges that Agent currently has the right,
pursuant to the terms of the Credit Agreement, to deliver to Borrower a written
notice, pursuant to which Borrowing Base II goes into effect (a "Borrowing Base
Trigger Notice"); and
 
WHEREAS, Borrower has requested that Agent and the Lenders agree to (a) forego
delivery of a Borrowing Base Trigger Notice during the period set forth herein
notwithstanding the right of Agent to deliver such notice during such period and
(b) amend and modify the Credit Agreement as provided herein, in each case
subject to the terms and provisions hereof.
 
NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:
 
1.           Defined Terms.  Unless otherwise defined herein, capitalized terms
used herein shall have the meanings ascribed to such terms in the Credit
Agreement.
 
2.           Consent.  Notwithstanding any provision in the Credit Agreement or
any other Loan Document to the contrary and subject to the satisfaction of the
conditions set forth in Section 5 below, and in reliance on the representations
and warranties contained in Section 6 below, Agent and the Lenders hereby agree
to forego delivery of a Borrowing Base Trigger Notice during the period
commencing on the date hereof and ending on the earlier of (i) May 28, 2010 and
(ii) the receipt by Parent, Borrower or any other Loan Party of proceeds from an
incurrence of Indebtedness that is permitted pursuant to the terms of the Credit
Agreement (it being understood that after the expiration of such period, Agent
shall not deliver a Borrowing Base Trigger Notice until such time that Excess
Availability is less than the Applicable Excess Availability Amount); provided,
that Borrower agrees that notwithstanding the limitations set forth in the Fee
Letter, Borrower will reimburse Agent for the first four financial audits of
Parent or any of its Subsidiaries performed by Agent in the fiscal year ending
on December 31, 2010.  Except as expressly set forth in this Amendment, the
foregoing consent shall not constitute (1) a modification or alteration of the
terms, conditions or covenants of the Credit Agreement or any other Loan
Document, or (2) a waiver, release or limitation upon the exercise by Agent or
any Lender of any of its rights, legal or equitable, thereunder.
 

--------------------------------------------------------------------------------


 
3.           Amendments to Credit Agreement.  Subject to the satisfaction of the
conditions set forth in Section 5 below and in reliance upon the representations
and warranties of Borrower set forth in Section 6 below, the Credit Agreement is
amended as follows:
 
(a)          Section 1.1 of the Credit Agreement is hereby amended to add the
following defined term in appropriate alphabetical order as follows:
 
"Second Amendment Effective Date" means May 6, 2010."
 
(b)         The defined term "Maximum Revolver Usage" set forth in Schedule
1.1 of the Credit Agreement is hereby amended and restated in its entirety as
follows:
 
""Maximum Revolver Usage" means, as of any date of determination, the amount by
which the lesser of (a) the Maximum Revolver Amount and (b) Borrowing Base I,
exceeds the Applicable Excess Availability Amount; provided, that,
notwithstanding the foregoing, during the period commencing on the Second
Amendment Effective Date and ending on the earlier of (a) May 28, 2010 and (b)
the receipt by Parent, Borrower or any other Loan Party of proceeds from an
incurrence of Indebtedness that is permitted pursuant to the terms of this
Agreement, Maximum Revolver Usage means $65,000,000."
 
4.           Ratification; Other Agreements.  This Amendment, subject to
satisfaction of the conditions provided below, shall constitute an amendment to
the Credit Agreement and all of the Loan Documents as appropriate to express the
agreements contained herein.  In all other respects, the Credit Agreement and
the Loan Documents shall remain unchanged and in full force and effect in
accordance with their original terms.
 
5.           Conditions to Effectiveness.  This Amendment shall become effective
as of the date hereof and upon the satisfaction of the following conditions
precedent:
 
(a)         Agent shall have received a fully executed copy of this Amendment;
and
 
(b)         No Default or Event of Default shall have occurred and be continuing
on the date hereof or as of the date of the effectiveness of this Amendment.
 
6.           Representations and Warranties.  In order to induce Agent and
Lenders to enter into this Amendment, each Loan Party hereby represents and
warrants to Agent and Lenders, after giving effect to this Amendment:
 
(a)         All representations and warranties contained in the Credit Agreement
and the other Loan Documents are true and correct on and as of the date of this
Amendment, in each case as if then made, other than representations and
warranties that expressly relate solely to an earlier date (in which case such
representations and warranties were true and correct on and as of such earlier
date);
 
(b)         No Default or Event of Default has occurred and is continuing; and
 
(c)         the execution, delivery and performance of this Amendment has been
duly authorized by all requisite corporate action on the part of such Loan
Party.
 
2

--------------------------------------------------------------------------------


 
7.           Miscellaneous.
 
(a)         Expenses.  Borrower agrees to pay on demand all costs and expenses
of Agent (including the reasonable fees and expenses of outside counsel for
Agent) in connection with the preparation, negotiation, execution, delivery and
administration of this Amendment and all other instruments or documents provided
for herein or delivered or to be delivered hereunder or in connection
herewith.  All obligations provided herein shall survive any termination of this
Amendment and the Credit Agreement as amended hereby.
 
(b)         Governing Law.  This Amendment shall be a contract made under and
governed by the internal laws of the State of New York.
 
(c)         Counterparts.  This Amendment may be executed in any number of
counterparts, and by the parties hereto on the same or separate counterparts,
and each such counterpart, when executed and delivered, shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same Amendment.
 
8.           Release.
 
(a)         In consideration of the agreements of Agent and Lenders contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each Loan Party, on behalf of
itself and its successors, assigns, and other legal representatives, hereby
absolutely, unconditionally and irrevocably releases, remises and forever
discharges Agent and Lenders, and their successors and assigns, and their
present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives (Agent, each Lender and all such other Persons being hereinafter
referred to collectively as the "Releasees" and individually as a "Releasee"),
of and from all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of
set-off, demands and liabilities whatsoever (individually, a "Claim" and
collectively, "Claims") of every name and nature, known or unknown, suspected or
unsuspected, both at law and in equity, which such Loan Party or any of its
respective successors, assigns, or other legal representatives may now or
hereafter own, hold, have or claim to have against the Releasees or any of them
for, upon, or by reason of any circumstance, action, cause or thing whatsoever
which arises at any time on or prior to the day and date of this Amendment,
including, without limitation, for or on account of, or in relation to, or in
any way in connection with any of the Credit Agreement, or any of the other Loan
Documents or transactions thereunder or related thereto.
 
(b)         Each Loan Party understands, acknowledges and agrees that the
release set forth above may be pleaded as a full and complete defense and may be
used as a basis for an injunction against any action, suit or other proceeding
which may be instituted, prosecuted or attempted in breach of the provisions of
such release.
 
(c)         Each Loan Party agrees that no fact, event, circumstance, evidence
or transaction which could now be asserted or which may hereafter be discovered
shall affect in any manner the final, absolute and unconditional nature of the
release set forth above.
 
[Signature Page Follows]
 
3

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.
 

 
MDC PARTNERS INC., a federal company
organized under the laws of Canada
             
By:
 /s/
 
 
 
Name: 
Robert E. Dickson    
Title:
Managing Director
                   
By:
 /s/
   
Name: 
Glenn Gibson    
Title:
Senior Vice President
 


 

 
MAXXCOM INC.,
a Delaware corporation
               
By:
 /s/
   
Name:
Michael Sabatino
   
Title:
Authorized Signatory
                   
By:
 /s/
   
Name:
Mitchell Gendel
   
Title:
Authorized Signatory
 



 
 
 
Signature Pages to Consent and Second Amendment to Credit Agreement

--------------------------------------------------------------------------------


 

 
ACCENT MARKETING SERVICES, L.L.C.,
a Delaware limited liability company
     
ADRENALINA LLC,
a Delaware limited liability company
     
ATTENTION PARTNERS LLC,
a Delaware limited liability company
     
BRUCE MAU DESIGN (USA) LLC,
a Delaware limited liability company
     
COLLE & MCVOY LLC,
a Delaware limited liability company
     
COLLE & MCVOY, INC.,
a Minnesota corporation
     
COMMUNIFX PARTNERS LLC,
a Delaware limited liability company
     
COMPANY C COMMUNICATIONS, INC.,
a Delaware corporation
     
COMPANY C COMMUNCATIONS LLC,
a Delaware limited liability company
     
CRISPIN PORTER & BOGUSKY LLC,
a Delaware limited liability company
     
DOTGLU LLC,
a Delaware limited liability company
     
EXPECTING PRODUCTS, LLC,
a California limited liability company
     
FLETCHER MARTIN LLC,
a Delaware limited liability company
     
HELLO ACQUISITION INC.,
a Delaware corporation
     
HL GROUP PARTNERS LLC,
a Delaware limited liability company
     
HW ACQUISITION LLC,
a Delaware limited liability company
   

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Signature Pages to Consent and Second Amendment to Credit Agreement

--------------------------------------------------------------------------------


 

 
KBP HOLDINGS LLC,
a Delaware limited liability company
     
KIRSHENBAUM BOND SENECAL & PARTNERS LLC
(formerly known as Kirshenbaum Bond & Partners LLC),
a Delaware limited liability company
     
KIRSHENBAUM BOND & PARTNERS WEST LLC,
a Delaware limited liability company
     
MARGEOTES FERTITTA POWELL LLC,
a Delaware limited liability company
     
MAXXCOM (USA) FINANCE COMPANY,
a Delaware corporation
     
MAXXCOM (USA) HOLDINGS INC.,
a Delaware corporation
     
MDC ACQUISITION INC.,
a Delaware Corporation
     
MDC CORPORATE (US) INC.,
a Delaware corporation
     
MDC TRAVEL, INC.,
a Delaware corporation
     
MDC/CPB HOLDINGS INC.
(formerly known as CPB Acquisition Inc.),
a Delaware corporation
     
MDC/KBP ACQUISITION INC.,
a Delaware corporation
     
MF+P ACQUISITION CO.,
a Delaware corporation
     
MONO ADVERTISING, LLC,
a Delaware limited liability company
     
NEW TEAM LLC,
a Delaware limited liability company
     
NORTHSTAR RESEARCH GP LLC,
a Delaware limited liability company

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Signature Pages to Consent and Second Amendment to Credit Agreement

--------------------------------------------------------------------------------


 

     
NORTHSTAR RESEARCH HOLDINGS USA LP,
a Delaware limited partnership
     
NORTHSTAR RESEARCH PARTNERS (USA) LLC,
a Delaware limited liability company
     
OUTERACTIVE, LLC,
a Delaware limited liability company
     
PULSE MARKETING, LLC,
a Delaware limited liability company
     
REDSCOUT LLC,
a Delaware limited liability company
     
SHOUT MEDIA LLC,
a California limited liability company
     
SKINNY NYC LLC,
a Delaware limited liability company
     
SLOANE & COMPANY LLC,
a Delaware limited liability company
     
SOURCE MARKETING LLC,
a New York limited liability company
     
TARGETCOM LLC,
a Delaware limited liability company
     
TC ACQUISITION INC.,
a Delaware corporation
     
THE ARSENAL LLC
(formerly known as Team Holdings LLC),
a Delaware limited liability company
     
TRACK 21 LLC,
a Delaware limited liability company
     
TRAFFIC GENERATORS, LLC,
a Georgia limited liability company
     
VITROROBERTSON LLC,
a Delaware limited liability company
     
YAMAMOTO MOSS MACKENZIE, INC.,
a Delaware corporation
   

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Signature Pages to Consent and Second Amendment to Credit Agreement

--------------------------------------------------------------------------------


 

 
ZG ACQUISITION INC.,
a Delaware corporation
     
ZIG (USA) LLC,
a Delaware limited liability company
     
ZYMAN GROUP, LLC,
a Delaware limited liability company
   

 
 
 
 
 
 
 
 
 
 

 
By:
/s/
   
Name: 
Michael Sabatino
   
Title:
Authorized Signatory
   
 
 

 

 
By:
/s/
   
Name:
Mitchell Gendel
   
Title:
Authorized Signatory
   
 
         
HELLO DESIGN, LLC,
a California limited liability company
               
By:
/s/
   
Name:
David Lai
   
Title:
Authorized Signatory
                   
By:
/s/
   
Name:
Mitchell Gendel
   
Title:
Authorized Signatory
 

 
 

 
ASHTON POTTER CANADA INC.,
an Ontario corporation
               
By:
/s/
   
Name:
Robert E. Dickson
   
Title:
Director
                   
By:
/s/
   
Name:
Glenn Gibson
   
Title:
Director
 

 
 
Signature Pages to Consent and Second Amendment to Credit Agreement

--------------------------------------------------------------------------------


 

 
MAXXCOM INC.,
an Ontario corporation
               
By:
/s/
   
Name:
Robert E. Dickson
   
Title:
Director
                   
By:
/s/
   
Name:
Glenn Gibson
   
Title:
Executive Vice-President
 


 

 
HENDERSON BAS, an Ontario general partnership, by the members of its management
committee
               
By:
/s/
   
Name:
Robert E. Dickson
   
Title:
Member
                   
By:
/s/
   
Name:
Glenn Gibson
   
Title:
Member
 


 

 
COMPUTER COMPOSITION OF CANADA INC.,
an Ontario corporation
               
By:
/s/
   
Name:
Robert E. Dickson
   
Title:
Director
                   
By:
/s/
   
Name:
Glenn Gibson
   
Title:
Director
 



 
Signature Pages to Consent and Second Amendment to Credit Agreement

--------------------------------------------------------------------------------


 
 

 
BRUCE MAU DESIGN INC.,
an Ontario corporation
               
By:
/s/
   
Name:
Robert E. Dickson
   
Title:
Director
                   
By:
/s/
   
Name:
Glenn Gibson
   
Title:
Director
 




 
BRUCE MAU HOLDINGS LTD.,
an Ontario corporation
               
By:
/s/
   
Name:
Robert E. Dickson
   
Title:
Director
                   
By:
/s/
   
Name:
Glenn Gibson
   
Title:
Treasurer
 


 

 
ALLARD JOHNSON COMMUNICATIONS INC.,
an Ontario corporation
               
By:
/s/
   
Name:
Robert E. Dickson
   
Title:
Director
                   
By:
/s/
   
Name:
Richard Brott
   
Title:
Director
 

 
Signature Pages to Consent and Second Amendment to Credit Agreement

--------------------------------------------------------------------------------


 

 
TREE CITY INC.,
an Ontario corporation
               
By:
/s/
   
Name:
Robert E. Dickson
   
Title:
Director
                   
By:
/s/
   
Name:
Glenn Gibson
   
Title:
Director
 


 

 
VERITAS COMMUNICATIONS INC.,
an Ontario corporation
               
By:
/s/
   
Name:
Robert E. Dickson
   
Title:
Director
                   
By:
/s/
   
Name:
Glenn Gibson
   
Title:
Director
 


 

 
656712 ONTARIO LIMITED,
an Ontario corporation
               
By:
/s/
   
Name:
Robert E. Dickson
   
Title:
Director
                   
By:
/s/
   
Name:
Glenn Gibson
   
Title:
Director
 

 
 
Signature Pages to Consent and Second Amendment to Credit Agreement

--------------------------------------------------------------------------------


 

 
NORTHSTAR RESEARCH HOLDINGS CANADA INC.,
an Ontario corporation
         
By:
/s/
   
Name:
Robert E. Dickson
   
Title:
Director
                   
By:
/s/
   
Name:
Gavin Swartzman
   
Title:
Director
 


 

 
NORTHSTAR RESEARCH PARTNERS INC.,
an Ontario corporation
               
By:
/s/
   
Name:
Robert E. Dickson
   
Title:
Director
                   
By:
/s/
   
Name:
Gavin Swartzman
   
Title:
Director
 


 

 
X CONNECTIONS INC.,
an Ontario corporation
               
By:
/s/
   
Name:
Robert E. Dickson
   
Title:
Director
                   
By:
/s/
   
Name:
Glenn Gibson
   
Title:
Director
 

 
Signature Pages to Consent and Second Amendment to Credit Agreement

--------------------------------------------------------------------------------


 

 
STUDIO PICA INC., a federal company
organized under the laws of Canada
               
By:
/s/
   
Name:
Richard Brott
   
Title:
Director
                   
By:
/s/
   
Name:
Terry M. Johnson
   
Title:
Director
 


 

 
ZIG INC.,
an Ontario corporation
               
By:
/s/
   
Name:
Michael Sabatino
   
Title:
Authorized Signatory
                   
By:
/s/
   
Name:
Mitchell Gendel
   
Title:
Authorized Signatory
 


 

 
6 DEGREES INTEGRATED COMMUNICATIONS INC.
(formerly known as Accumark Communications Inc.),
an Ontario corporation
               
By:
/s/
   
Name:
Michael Sabatino
   
Title:
Authorized Signatory
                   
By:
/s/
   
Name:
Mitchell Gendel
   
Title:
Authorized Signatory
 

 
Signature Pages to Consent and Second Amendment to Credit Agreement

--------------------------------------------------------------------------------


 

 
MAXXCOM (NOVA SCOTIA) CORP.,
a Nova Scotia corporation
               
By:
/s/
   
Name:
Michael Sabatino
   
Title:
Authorized Signatory
                   
By:
/s/
   
Name:
Mitchell Gendel
   
Title:
Authorized Signatory
 


 

 
BRYAN MILLS IRADESSO CORP.,
an Ontario corporation
               
By:
/s/
   
Name:
Michael Sabatino
   
Title:
Authorized Signatory
                   
By:
/s/
   
Name:
Mitchell Gendel
   
Title:
Authorized Signatory
 

 
 
Signature Pages to Consent and Second Amendment to Credit Agreement

--------------------------------------------------------------------------------


 

 
SHOUT MEDIA LLC,
a California limited liability company
               
By:
/s/
   
Name:
Michael Sabatino
   
Title:
Authorized Signatory
                   
By:
/s/
   
Name:
Mitchell Gendel
   
Title:
Authorized Signatory
 

 
 

 
EXPECTING PRODUCTIONS, LLC,
a California limited liability company
    by: Shout Media LLC, its sole member
               
By:
/s/
   
Name:
Michael Sabatino
   
Title:
Authorized Signatory
                   
By:
/s/
   
Name:
Mitchell Gendel
   
Title:
Authorized Signatory
 

 
 

 
SLOANE & COMPANY LLC,
a Delaware limited liability company
               
By:
/s/
   
Name:
Michael Sabatino
   
Title:
Authorized Signatory
                   
By:
/s/
   
Name:
Mitchell Gendel
   
Title:
Authorized Signatory
 





 
Signature Pages to Consent and Second Amendment to Credit Agreement

--------------------------------------------------------------------------------


 
 

 
WELLS FARGO CAPITAL FINANCE, LLC, formerly known as Wells Fargo Foothill, LLC,
a Delaware limited liability company, as Agent and as a Lender
               
By:
/s/    
Title:
Senior Vice President  



 
 
 
 
 
 
 
Signature Pages to Consent and Second Amendment to Credit Agreement

--------------------------------------------------------------------------------


 